NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-3721
                                      ____________

                                   GERALD MICKIE,
                                                          Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY
                                ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-17-cv-04694)
                        District Judge: Honorable Jan E. DuBois
                                     ____________

                           Submitted September 9, 2019
           Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges.

                               (Filed: September 12, 2019)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Gerald Mickie appeals the District Court’s judgment affirming the Commissioner

of Social Security’s denial of supplemental security income (SSI) under Title XVI of the

Social Security Act (the Act), 42 U.S.C. § 1381. We will affirm.

                                             I1

       When he first applied for SSI in December 2013, Mickie was 57 years old and had

previously worked as an electrician helper.2 Mickie reported struggling with back pain

and neuropathy. In his amended application, Mickie alleged a disability onset date of

August 29, 2011. When the Commissioner denied that application, Mickie requested a

hearing. The Administrative Law Judge (ALJ) held three hearings, adjourning in August

2015 and rescheduling in January 2016 to allow Mickie time to obtain additional medical

records. Mickie appeared at each hearing, represented by counsel. Following his third

hearing, the ALJ denied Mickie’s claim under the Act.




       1
         The District Court had jurisdiction under 42 U.S.C. § 405(g). We have
jurisdiction under 28 U.S.C. § 1291. “We exercise plenary review over legal conclusions
reached by the Commissioner,” and “review the Commissioner’s factual findings for
‘substantial evidence.’” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.
2011).
       2
        In his application, Mickie identified himself as an electrician. At his
administrative hearing, the state vocational expert identified Mickie as an “electrician
helper” because, despite his “electrical work,” he was not licensed as an electrician. App.
158–161.
                                              2
       The ALJ determined that Mickie failed at step five of the disability determination

process, which requires that a claimant not be able to perform work existing in the

national economy. See 20 C.F.R. § 404.1520(a)(4)(v); Zirnsak v. Colvin, 777 F.3d 607,

616 (3d Cir. 2014). She based her decision on medical evidence, opinion evidence, and

hearing testimony consistent with “the residual functional capacity (RFC) to perform

medium [exertion] work” under certain limitations. App. 7–11. Because that RFC allows

Mickie to find alternative employment in the national economy, the ALJ found him “not

disabled.” App. 12–13. Mickie appealed the ALJ’s decision and tried to introduce new

evidence (medical records dated after the relevant period). When the Appeals Council

denied his request for review, Mickie appealed to the District Court, which affirmed the

ALJ’s findings. Mickie timely appealed.

                                             II

       Mickie essentially claims the ALJ made two mistakes in her analysis. First, the

ALJ’s RFC medium work determination contradicted the medical record, as it permitted

greater exertion than the light work assessed by Mickie’s state consultative examiner and

reviewing physician. Second, Mickie argues the ALJ erred by “fail[ing] to acknowledge

or discuss the CT scan evidence,” which allegedly “contradicted the x-ray

evidence . . . cited in support of her decision.” Mickie Br. 7. That CT scan, he claims,

provides “pertinent and probative evidence inconsistent with [the ALJ’s] findings.”

Mickie Br. 2. Because the ALJ did not explain why she did not discuss that CT scan,

                                             3
Mickie maintains the ALJ’s RFC determination was not supported by substantial

evidence.

       We disagree. “[W]hatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high. Substantial evidence . . . is ‘more

than a mere scintilla.’ It means—and means only—‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (citations omitted) (quoting Consol. Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)). The ALJ found Mickie capable of medium work after

identifying and evaluating copious evidence consistent with that finding—including

records of medical examination and imaging, as well as physician testimony. Because

assessments by Mickie’s appointed consultative examiner and state reviewing physician

contrasted with “completely normal findings on [his physical] exam” and his “[medical]

record as a whole,” the ALJ gave their opinions less weight. App. 11; see 20 C.F.R. §

416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a

whole, the more weight [the ALJ] will give to that medical opinion.”). When faced with

conflicting medical evidence, we have said that “the ALJ is entitled to weigh all evidence

in making its finding.” Brown v. Astrue, 649 F.3d 193, 196 (3d Cir. 2011). The ALJ’s

consideration of Mickie’s entire record and decision to more heavily weigh Mickie’s

physical exam satisfy the requirements of substantial evidence. So we decline to disturb




                                              4
the ALJ’s determination that Mickie was not disabled because he could perform medium

work. See Biestek, 139 S. Ct. at 1154.

       Mickie also urges us to overturn the ALJ’s decision because it did not clearly

discuss his July 2013 CT scan. But we are “not permitted to re-weigh the evidence or

impose [our] own factual determinations” when reviewing the ALJ’s findings. Chandler

v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011); see also Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). That includes the ALJ’s treatment of this scan. The

ALJ’s analysis demonstrates thorough consideration of the medical evidence pertaining

to Mickie’s back impairment and resulting limitations. Mickie’s contention that the ALJ

ignored his July 2013 CT scan is incorrect: her decision cites to exhibit “2F” in the

record, which includes the scan. So we perceive no error in the ALJ’s disability

determination on this basis.

                                      *      *      *

       For the reasons stated, we will affirm the judgment of the District Court.




                                             5